DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 9/10/2021 has been entered.  Claims 1, 3, 5-7 and 11 remain pending in the present application.
Allowable Subject Matter
Claims 1, 3, 5-7 and 11 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: In the Non-Final Office Action dated 6/14/2021, the Examiner suggested an amendment to put the case in condition for allowance.  The Applicant has taken the Examiner’s suggestion and has amended claim 1 to incorporate the suggested allowable subject matter.  The limitation dealing with the padlock extending over and around one of the two screws is not anticipated or made obvious by the prior art of record.  The Examiner has previously cited Grunfeld US 6082687, Collins US 5746074, Porcelli US 6092402, Heffley US 5887461, Legge US 3970196, Fox US 5070712, Brinkman US 5193366 and Candlin US 3934436 discloses clamp structures which involve padlocks.  However, none of these references disclose or render obvious the limitations dealing with the padlock extending around and over the screw.  Therefore, the claims are in condition for allowance in the Examiner’s position. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632